DETAILED ACTION

Remarks
Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on 10/20/2022, which has been entered in the above identified application.

A Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 36 is objected to because of the following informalities:  
Claim 36 recites ‘each feed its of the plurality of feed items’; however, it should recite - - each feed item of the plurality of feed items - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22-26, 28, 30-34, 36, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20130346511 A1, published 12/26/2013), hereinafter Park, in view of Xuan (US 20180046929 A1, published 02/15/2018).

Regarding claim 20, Park teaches the claim comprising:
A method comprising (Park Figs. 1-12; abs., system and methods for enhancing user productivity by integrating multiple services and providing a centralized output to a user as disclosed):
receiving, at a server, a first set of notifications from a first application, a second set of notifications from a second application different from the first application, and a third set of notifications from a third application different from the first and second applications (Park Figs. 1-12; [0035], an application server 107 may be used to carry out a life management service for a user; the server 107 may receive notifications from various other services in the user's life, and can organize them for presentation to the user via an Internet web page showing a notification inbox, such as an electronic email inbox; the server may receive notifications that milk in the user's refrigerator is going bad, that a drug prescription for the user is about to need refilling, that the user's home security system is armed, and any other desired type of notification; [0066], FIG. 6 illustrates information that may be presented to a user in an inbox of the interface; FIG. 6 illustrates a weather inbox, an energy usage inbox, a shopping list inbox, a combined email and voicemail inbox and a calendar function inbox; a user may also custom-modify the user interface for personal preferences; FIG. 11 shows a page where a user can select applications to appear on the main page (e.g., FIG. 6); [0057], coupon notifications; [0073], notifications from a close family member; incoming messages from a stranger or a telemarketer; incoming notifications from a home security system, local fire or police departments, weather alert service, or hospitals; [0075], incoming email messages, incoming voice mail messages);
obtaining, by the server, object information for each notification of the first set of notifications, the second set of notifications, and the third set of notifications (Park Figs. 1-12; [0035], the server may receive notifications that milk in the user's refrigerator is going bad, that a drug prescription for the user is about to need refilling, that the user's home security system is armed, and any other desired type of notification; [0036], the rules may identify a criterion (e.g., email sender, time of day, movie type, message type, user location, etc.), condition (e.g., sender is movie recommender, time of day is afternoon, movie is comedy, user is away from home, etc.), and a resulting treatment upon satisfaction (or failure) of a condition (e.g., deliver message with high priority, delete message automatically, etc.); the rules for two different application services can use entirely different types of criteria; a weather application might only use weather alert status to determine treatment of weather messages, while a movie recommendation application might not use the weather alert status at all, and instead may use different criteria such as user viewing habits; [0037], if a notification is received, the life management server may proceed to step 302 and process the notification; notification processing may include various steps depending on the service; for example, processing may include steps of identifying the service from which the notification was sent, identifying the user from which the notification was sent, and identifying the content of the notification; [0038], after processing the notification 302 (e.g., a push notification), the system determines 303 what content, if any, should be presented to the user on one or more displays 304 as a response to the received notification 302);
determining, by the server, a respective rank of each notification of a subset of notifications, the subset of notifications including two or more of: the first set of notifications, the second set of notifications, or the third set of notifications, the respective rank based on a relevancy metric computed using the object information (Park Figs. 1-12; [0004], notifications from the various services can be prioritized based on a variety of factors, such as sender or recipient geographic location, time of date, message content, etc; the prioritization can result in a ranked presentation of notifications to users; [0038], the system determines 303 what content, if any, should be presented to the user on one or more displays 304 as a response to the received notification 302; in some embodiments, notifications will relate to actions (e.g., updating services in the background or receipt of new news stories or coupon postings) that may not require display to a user; [0070], the system provides for delivering or presenting notifications to the user on a prioritized basis; a dynamic ranking system may be used to prioritize one notification over another, allowing the system to present to the user the notification having a higher rank value; by delivering notifications to the consumer on a prioritized basis, the system reduces delivery of less important and/or less relevant notifications; the system permits modifying the priority of notifications, allowing the user to teach the system which notifications are more important to the user; the system may be iterative, allowing for repeated comparisons of rank values to present the notifications with the highest ranks to the user; [0071], to facilitate assigning rank values to notifications, a notification prioritization scheme (e.g., a database identifying prioritization and delivery parameters) may be defined to establish how notifications will be prioritized, and how prioritization will affect the delivery of a notification; [0073], the prioritization scheme may also indicate how notifications are to be prioritized or classified; the prioritization classification information can use a variety of factors to arrive at a priority ranking for a given notification; one factor may be the identity of the sender and/or the recipient; notifications from a close family member might automatically be given a priority ranking of 80, while incoming messages from a stranger or a telemarketer may be given a default priority ranking of 10; [0075], another factor can be the notification or message type or content; incoming email messages may be given lower priority than incoming voice mail messages; messages containing certain types of content (e.g., keywords, sounds, codes, etc.) may also be given a predetermined priority ranking; messages marked with an "urgent" identifier code can be given a higher ranking, while messages marked with a "not urgent--at your convenience" identifier code can be given a lower ranking; [0079], the various factors above can be weighted and combined in any desired fashion to arrive at a ranking order of pending incoming notifications; [0086], announcements with terms like "weather", "canceled", "delay", or "closed" may be given a higher priority than announcements with terms like "fund raiser" or "yearbook);
the object information including: whether a respective object corresponding to a respective notification of the subset of notifications is created, edited, managed, watched, or followed by a user; and whether the respective object corresponding to the respective notification is associated with a group to which the user belongs (Park Figs. 1-12; [0036], a movie review server, might have a different set of rules (e.g., prioritizing an incoming new movie alert based on whether the new movie matches a viewer profile of the user, or is in a genre that the user regularly views, etc.); [0073], the prioritization scheme may also indicate how notifications are to be prioritized or classified; the prioritization classification information can use a variety of factors to arrive at a priority ranking for a given notification; one factor may be the identity of the sender and/or the recipient; notifications from a close family member might automatically be given a priority ranking of 80, while incoming messages from a stranger or a telemarketer may be given a default priority ranking of 10; [0075], messages containing certain types of content (e.g., keywords, sounds, codes, etc.) may also be given a predetermined priority ranking; [0079], the various factors above can be weighted and combined in any desired fashion to arrive at a ranking order of pending incoming notifications; [0086], the user can specify certain keywords in the announcements, and can assign different priorities to them; announcements with terms like "weather", "canceled", "delay", or "closed" may be given a higher priority than announcements with terms like "fund raiser" or "yearbook);
generating, by the server, a plurality of feed items, each feed item of the plurality of feed items corresponding to a respective notification of the subset of notifications, each feed item including at least a portion of the object information for each respective notification; and causing, by the server, display of an event feed on a client device, the event feed including an ordered list of feed items selected from the plurality of feed items and having an order that corresponds with the respective rank of each respective notification, the ordered list of feed items including at least two of: a first feed item based on a first notification from the first application; a second feed item based on a second notification from the second application; or a third feed item based on a third notification from the third application (Park Figs. 1-12; abs., a message notification server may receive various notifications, and may dynamically prioritize them for a ranked order presentation to users; [0035], the server 107 may receive notifications from various other services in the user's life, and can organize them for presentation to the user via an Internet web page showing a notification inbox, such as an electronic email inbox; [0066], FIG. 6 illustrates information that may be presented to a user in an inbox of the interface; FIG. 6 illustrates a weather inbox, an energy usage inbox, a shopping list inbox, a combined email and voicemail inbox and a calendar function inbox; [0070], presenting notifications to the user on a prioritized basis; a dynamic ranking system may be used to prioritize one notification over another, allowing the system to present to the user the notification having a higher rank value; by delivering notifications to the consumer on a prioritized basis, the system reduces delivery of less important and/or less relevant notifications; [0071], the scheme may identify different regions on a display screen, and may indicate that notifications are to appear across the top of the screen in predefined locations, and that they be arranged in order of descending priority from left to right; [0072], extremely high priority messages may initially be displayed in the left-most region on the display; [0075], another factor can be the notification or message type or content; incoming email messages may be given lower priority than incoming voice mail messages; [0079], the various factors above can be weighted and combined in any desired fashion to arrive at a ranking order of pending incoming notifications; [0081], FIG. 5 provides an example of the life management server updating a notification display; the server may initially identify all notifications that have been received and have not yet been deleted from the server's list of notifications; in step 502, the server may delete notifications that have expired; [0082], in step 503, the server may process the remaining notifications to re-evaluate their rankings; a notification's ranking may have been initially assigned when the notification arrived, but its ranking can change based on the various weighting factors discussed above; [0083], in step 504, the re-ranked notifications may then refresh the notification mechanisms (display areas, sounds, external messaging, etc.) to reflect the current ranking of notifications; notifications may be shifted in the notifications area such that a different notification now occupies the highest priority spot, while other notifications may be rearranged and/or removed or added to the first page display)
However, Park fails to expressly disclose whether the respective object corresponding to the respective notification is associated with a team or an organization to which the user belongs.  In the same field of endeavor, Xuan teaches:
whether the respective object corresponding to the respective notification is associated with a team or an organization to which the user belongs (Xuan Figs. 1-4; [0028], applications 112 can generate notifications for almost any type of activity related to the application 112; [0055], a user's actions across different applications 112 can also be used to determine an observed priority level; [0088], at stage 325, the system determines a predicted priority level for a notification; the management agent 132 can extract data from the notification object and provide some or all of that data to a prediction engine 140, prediction server 210; [0090], the notification manager can simply handle the notification object in typical fashion—for example, ranking it against other notification objects such that the higher priority notifications are displayed first on the user device 110; [0095], the machine learning algorithm can also integrate with the previously mentioned enterprise mobility system, allowing information relating to a user's organizational role and responsibilities to influence the priority ranking of notifications; the organizational hierarchy can be accessed so that notifications associated with a user's supervisor (e.g., emails, posts on social media, or calendar events with meetings including the supervisor) can have a more highly ranked notification; [0096], based on the gathered information, the management agent 132 can cause an observed priority level to be determined. In some examples, the management agent 132 can perform this determination, while in other examples the management agent 132 provides data to the prediction engine 140 or prediction server 210 and requests a determination from the prediction engine 140; [0101], the prediction engine 140 or prediction server 210 can use a machine-learning technique, such as those discussed with respect to FIG. 1, to dynamically and intelligently determine predicted priority levels for notifications)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated whether the respective object corresponding to the respective notification is associated with a team or an organization to which the user belongs as suggested in Xuan into Park.  Doing so would be desirable because user devices often present “notifications” to alert a user that a particular type of data or information has been received by the user device (see Xuan [0001]).  The volume and frequency of notifications can quickly overwhelm a user. To solve this problem, a user must manually adjust the notification settings on the device or risk missing important notifications among a sea of less-important notifications. Even then, the user can miss important notifications if the device is set to filter out too many notifications (see Xuan [0002]).  Some previous approaches focus on emphasizing the importance of certain notifications based on user behavior. However, these approaches are limited in that they still rely on the self-reported importance level of each notification, which can be manipulated by applications (see Xuan [0004]).  As a result, a need exists for systems and methods that intelligently modify the importance level of notifications (see Xuan [0006]).

Regarding claim 28, claim 28 contains substantially similar limitations to those found in claim 20, the only difference being A system comprising: at least one processor; and at least one memory including instructions, which when executed by the at least one processor, cause the system to perform operations comprising (Park Figs. 1-12; abs., system and methods for enhancing user productivity by integrating multiple services and providing a centralized output to a user as disclosed; [0030], FIG. 2 illustrates general hardware elements that can be used to implement any of the various computing devices discussed herein; the computing device 200 may include one or more processors 201, which may execute instructions of a computer program to perform any of the features described herein; the instructions may be stored in any type of computer-readable medium or memory, to configure the operation of the processor 201).  Consequently, claim 28 is rejected for the same reasons.

Regarding claim 36, claim 36 contains substantially similar limitations to those found in claim 20, the only difference being A non-transitory computer-readable medium (CRM) comprising instructions, which when executed by one or more processors of a server, cause the one or more processors to perform operations comprising (Park Figs. 1-12; abs., system and methods for enhancing user productivity by integrating multiple services and providing a centralized output to a user as disclosed; [0030], FIG. 2 illustrates general hardware elements that can be used to implement any of the various computing devices discussed herein; the computing device 200 may include one or more processors 201, which may execute instructions of a computer program to perform any of the features described herein; the instructions may be stored in any type of computer-readable medium or memory, to configure the operation of the processor 201; [0035], an application server 107 may be used to carry out a life management service for a user).  Consequently, claim 36 is rejected for the same reasons.

Regarding claim 22, Park in view of Xuan teaches all the limitations of claim 20, further comprising:
generating, by the server, a suggestion for one or more feed items of the event feed, the suggestion based on the object information of a corresponding notification of the one or more feed items; and causing, by the server, a display of the suggestion within a corresponding feed item of the one or more feed items of the event feed (Park Figs. 1-12; [0035], the server 107 may receive notifications from various other services in the user's life, and can organize them for presentation to the user via an Internet web page showing a notification inbox, such as an electronic email inbox; [0036], a movie review server, might have a different set of rules (e.g., prioritizing an incoming new movie alert based on whether the new movie matches a viewer profile of the user, or is in a genre that the user regularly views, etc.); the rules may identify a criterion (e.g., email sender, time of day, movie type, message type, user location, etc.), condition (e.g., sender is movie recommender, time of day is afternoon, movie is comedy, user is away from home, etc.), and a resulting treatment upon satisfaction (or failure) of a condition (e.g., deliver message with high priority); [0037], if a notification is received, the life management server may proceed to step 302 and process the notification; [0038], after processing the notification 302 (e.g., a push notification), the system determines 303 what content, if any, should be presented to the user on one or more displays 304 as a response to the received notification 302; [0054], a refrigerator may inform the user that a good such as produce or a dairy product is nearing the end of its shelf-life or is in low amount; [0057], a coupon application may deliver offers for discounted items and services from multiple coupon vendors; coupon notifications may be delivered to a calendar application as well as a coupon application; expiration dates can be presented in the context of the calendar application; the system will automatically notify the user of available coupons that the customer has indicated interest in receiving; [0061], after a visit to a dentist or physician, a user may need to take further action such as ordering medicine or making an appointment to see a specialist; [0066], FIG. 6 illustrates information that may be presented to a user in an inbox of the interface)

Regarding claims 30 and 38, claims 30 and 38 contains substantially similar limitations to those found in claim 22.  Consequently, claims 30 and 38 are rejected for the same reasons.

Regarding claim 23, Park in view of Xuan teaches all the limitations of claim 22, further comprising:
wherein generating the suggestion comprises: generating the suggestion based on relevance of an object associated with each notification of the at least one subset of notifications to a particular user account (Park Figs. 1-12; [0036], FIG. 3 provides an example of workflow for how a life management server may receive and process notifications from or to a user's device or services, in step 300, the user may register with the life management service or server which may be any computing device configured to implement all or a portion of the disclosed methods; the registration may include creating an account, login identification, password, and identification of services to which the user wishes to subscribe; a weather service may define rules indicating how its weather alerts should be delivered to the user (e.g., establishing a higher default priority, whether to bother with the alert if the user is already out of the home, specifying the removal of an alert if a weather condition subsides, etc.); a movie review server, might have a different set of rules (e.g., prioritizing an incoming new movie alert based on whether the new movie matches a viewer profile of the user, or is in a genre that the user regularly views, etc.); the rules may identify a criterion (e.g., email sender, time of day, movie type, message type, user location, etc.), condition (e.g., sender is movie recommender, time of day is afternoon, movie is comedy, user is away from home, etc.), and a resulting treatment upon satisfaction (or failure) of a condition (e.g., deliver message with high priority); [0038], the system determines 303 what content, if any, should be presented to the user on one or more displays 304 as a response to the received notification 302; [0070], the system provides for delivering or presenting notifications to the user on a prioritized basis; a dynamic ranking system may be used to prioritize one notification over another, allowing the system to present to the user the notification having a higher rank value; by delivering notifications to the consumer on a prioritized basis, the system reduces delivery of less important and/or less relevant notifications; the system permits modifying the priority of notifications, allowing the user to teach the system which notifications are more important to the user; the system may be iterative, allowing for repeated comparisons of rank values to present the notifications with the highest ranks to the user; [0071], to facilitate assigning rank values to notifications, a notification prioritization scheme (e.g., a database identifying prioritization and delivery parameters) may be defined to establish how notifications will be prioritized, and how prioritization will affect the delivery of a notification; [0073], the prioritization scheme may also indicate how notifications are to be prioritized or classified; the prioritization classification information can use a variety of factors to arrive at a priority ranking for a given notification; one factor may be the identity of the sender and/or the recipient; notifications from a close family member might automatically be given a priority ranking of 80, while incoming messages from a stranger or a telemarketer may be given a default priority ranking of 10; [0075], another factor can be the notification or message type or content; incoming email messages may be given lower priority than incoming voice mail messages; messages containing certain types of content (e.g., keywords, sounds, codes, etc.) may also be given a predetermined priority ranking; messages marked with an "urgent" identifier code can be given a higher ranking, while messages marked with a "not urgent--at your convenience" identifier code can be given a lower ranking; [0079], the various factors above can be weighted and combined in any desired fashion to arrive at a ranking order of pending incoming notifications; [0086], announcements with terms like "weather", "canceled", "delay", or "closed" may be given a higher priority than announcements with terms like "fund raiser" or "yearbook)

Regarding claims 31 and 39, claims 31 and 39 contains substantially similar limitations to those found in claim 23.  Consequently, claims 31 and 39 are rejected for the same reasons.

Regarding claim 24, Park in view of Xuan teaches all the limitations of claim 20, further comprising:
wherein the object information further includes a receiving time of the notification (Park Figs. 1-12; [0036], FIG. 3 provides an example of workflow for how a life management server may receive and process notifications from or to a user's device or services; the rules may identify a criterion (e.g., email sender, time of day, movie type, message type, user location, etc.); [0070], the system provides for delivering or presenting notifications to the user on a prioritized basis; a dynamic ranking system may be used to prioritize one notification over another, allowing the system to present to the user the notification having a higher rank value; [0071], to facilitate assigning rank values to notifications, a notification prioritization scheme (e.g., a database identifying prioritization and delivery parameters) may be defined to establish how notifications will be prioritized, and how prioritization will affect the delivery of a notification; [0073], the prioritization scheme may also indicate how notifications are to be prioritized or classified; the prioritization classification information can use a variety of factors to arrive at a priority ranking for a given notification; [0077], ignores incoming messages having certain characteristics (e.g., messages for an online shopping site, text messages received at 2 am, etc.); [0079], the various factors above can be weighted and combined in any desired fashion to arrive at a ranking order of pending incoming notifications; [0082], the current time may indicate that a previously urgent notification is no longer as urgent, so its time-based ranking factor may assign a lower priority value now that the time is different; [0084], if an incoming notification was given a "75" priority rating because of 3 distinct factors (e.g., geographic location of sender, message keyword and time of day))

Regarding claim 32, claim 32 contains substantially similar limitations to those found in claim 24.  Consequently, claim 32 is rejected for the same reasons.

Regarding claim 25, Park in view of Xuan teaches all the limitations of claim 20, further comprising:
updating, by the server, the at least the portion of the plurality of feed items of the event feed displayed on the client device by adding a new notification or removing a displayed notification from an integrated view of the subset of notifications including notifications from the first application, the second application, or the third application (Park Figs. 1-12; [0035], an application server 107 may be used to carry out a life management service for a user; the server 107 may receive notifications from various other services in the user's life, and can organize them for presentation to the user via an Internet web page showing a notification inbox, such as an electronic email inbox; [0037], in step 301, the life management server may determine whether it has received a notification for the user (e.g., a push notification); [0038], after processing the notification 302 (e.g., a push notification), the system determines 303 what content, if any, should be presented to the user on one or more displays 304 as a response to the received notification 30 (Update Display 304); [0081], FIG. 5 provides an example of the life management server updating a notification display; the server may initially identify all notifications that have been received and have not yet been deleted from the server's list of notifications; in step 502, the server may delete notifications that have expired; [0082], in step 503, the server may process the remaining notifications to re-evaluate their rankings; [0083], in step 504, the re-ranked notifications may then refresh the notification mechanisms (display areas, sounds, external messaging, etc.) to reflect the current ranking of notifications; the notifications may be distributed among the available notification mechanisms identified in the scheme, resulting in a rearrangement and/or change of the notifications that are displayed on the screen; notifications may be shifted in the notifications area such that a different notification now occupies the highest priority spot, while other notifications may be rearranged and/or removed or added to the first page display)

Regarding claim 33, claim 33 contains substantially similar limitations to those found in claim 25.  Consequently, claim 33 is rejected for the same reasons.

Regarding claim 26, Park in view of Xuan teaches all the limitations of claim 20, further comprising:
wherein the first application, the second application, or the third application is one of: a productivity application; a word processing application; a finance application; a multimedia application; a networking application; a calendaring application; a messaging application; an email application; a spreadsheet application; a customer relationship management application; or a social media application (Park Figs. 1-12; [0036], weather; movie review; [0055], some applications enhance productivity by centralizing information from other applications; a calendar application presents content to the user organized according to time; [0057], coupon notifications; [0066], FIG. 6 illustrates a weather inbox, an energy usage inbox, a shopping list inbox, a combined email and voicemail inbox and a calendar function inbox; FIG. 11 shows a page where a user can select applications to appear on the main page (e.g., FIG. 6); [0067], finance applications; [0077], ignores incoming messages having certain characteristics (e.g., messages for an online shopping site))

Regarding claim 34, claim 34 contains substantially similar limitations to those found in claim 26.  Consequently, claim 34 is rejected for the same reasons.

Claims 21, 29, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Xuan in further view of Ingale et al. (US 20180205715 A1, published 07/19/2018), hereinafter Ingale.

Regarding claim 21, Park in view of Xuan teaches all the limitations of claim 20, further comprising:
wherein each feed item of the event feed is selectable through a graphical user interface (GUI) generated on the client device, and wherein the method further comprises: in response to a user selection of a particular feed item through the GUI generated on the client device, causing, by the server, an action and/or launch of the first application, the second application, or the third application associated with the particular feed item, and causing, by the server, display of an object associated with the selected particular feed item and a corresponding notification (Park Figs. 1-12; [0036], FIG. 3 provides an example of workflow for how a life management server may receive and process notifications from or to a user's device or services; [0084], a revision can be initiated by the user's request (e.g., a user can view a notification, and press a "revise priorities" button to indicate a desire to adjust the priority of the notification); the display can include a "demote" or "promote" button while viewing a notification message to decrease or increase the priority given to further notifications matching the characteristics of the current notification message; the server can normalize a decrease in priority to all of the factors that led to the viewed message receiving the priority that it received (feed items are selectable for display by the server, including options performable on the object by the user, which cause the server to perform an action); see also [0039], the user can access different application interfaces from the feed and [0066], additional pages may be displayed in response to the user selecting icons corresponding to particular applications (icons for particular applications are shown in the feed of Fig. 6))
However, Park in view of Xuan fails to expressly disclose in response to a user selection of a particular item through the GUI generated on the client device, causing, by the server, launch of the first application, the second application, or the third application associated with the particular item, and causing, by the server, display of an object associated with the selected particular item and a corresponding notification.  In the same field of endeavor, Ingale teaches:
in response to a user selection of a particular item through the GUI generated on the client device, causing, by the server, launch of the first application, the second application, or the third application associated with the particular item, and causing, by the server, display of an object associated with the selected particular item and a corresponding notification (Ingale Figs. 1-13; [0111], notifications include a new e-mail, a calendar invite or reminder, a video conference call notification, a custom notification from a medical application, a custom notification from help-desk/customer support Voice over Internet Protocol (VoIP) application, a notification from stock-trading application, etc; [0122], in step 909, the server (e.g., via a host agent) may register for application notifications; the server may start listening for notifications from one or more hosted applications; [0123], in step 911, the remote application may issue a notification for the client device, such as for display on a display device of the client device; the server may receive the notification from the remote application; [0124], in step 913, the host agent may capture metadata associated with the notification, such as an app name, an app icon, a notification display string, notification content, an application process ID (e.g., to identify an instance of the application), application context information (e.g., action ID or trigger ID), etc; [0130], in step 929, the client device (e.g., via the client agent) may receive the push notification for the client agent; [0131], FIG. 10 illustrates an example display screen 1000 displaying a notification 1010 from a remote application; [0132], returning to FIG. 9B, in step 933, the user may interact with the notification, such as by tapping on the notification; a plurality of options for interacting with the notification may be provided; for an email client notification, the notification may display an option to read the message, reply to the message, forward the message, or any other action; a videoconferencing application may display an option to initiate or connect a videoconference call, an option to decline a videoconference request, etc; [0138], in step 941, the host agent at the server may launch and/or activate the application and pass context information; the host agent may apply a command sent by the client agent (e.g., read an email message, reply to the email message, connect a videoconference call, etc.); a specific email message may be opened by the hosted e-mail client; [0139], FIG. 13 illustrates an example display screen 1300 displaying data associated with a remote application)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated in response to a user selection of a particular item through the GUI generated on the client device, causing, by the server, launch of the first application, the second application, or the third application associated with the particular item, and causing, by the server, display of an object associated with the selected particular item and a corresponding notification as suggested in Ingale into Park in view of Xuan.  Doing so would be desirable because remote applications and desktops offer security, manageability, and a lower total cost of ownership. However, their use from certain types of devices, such as mobile devices, may sometimes be challenging. Users may expect applications to be easy to use: intuitive, highly interactive, and available. Remote applications may pose a number of challenges.  Remote applications might not have the ability to provide real-time notifications to the user. This may reduce the applicability and user experience of hosted applications provided via a client agent (see Ingale [0002]).  To overcome limitations in the prior art described above, and to overcome other limitations that will be apparent upon reading and understanding the present specification, aspects described herein are directed towards systems, apparatuses, computer-readable media, memory, and methods for receiving notification data from remote applications and securely delivering the notification data to one or more client devices (see Ingale [0004]).  Aspects described herein may enable remote (e.g., hosted) applications, which may be offline, to deliver secure and interactive notifications to client devices (see Ingale [0111]).  Additionally, Ingale’s server launching of applications via selectable notifications would improve the system of Park by providing a simple and convenient method for a user to access details of notifications without additional steps, such as installing software, manually launching applications, or navigating to the desired information indicated by the notification.

Regarding claims 29 and 37, claims 29 and 37 contains substantially similar limitations to those found in claim 21.  Consequently, claims 29 and 37 are rejected for the same reasons.

Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Xuan in further view of DeLuca et al. (US 20190173826 A1, published 06/06/2019), hereinafter DeLuca.

Regarding claim 27, Park in view of Xuan teaches all the limitations of claim 20, further comprising:
determining, by the server, the object associated with the notification of the subset of notifications using language processing, the object being one of: a data file, a particular user account, a particular website, or a particular document (Park Figs. 1-12; [0037], if a notification is received, the life management server may proceed to step 302 and process the notification; notification processing may include various steps depending on the service; for example, processing may include steps of identifying the service from which the notification was sent, identifying the user from which the notification was sent, and identifying the content of the notification; [0038], after processing the notification 302 (e.g., a push notification), the system determines 303 what content, if any, should be presented; [0075], messages containing certain types of content (e.g., keywords, sounds, codes, etc.) may also be given a predetermined priority ranking; messages marked with an "urgent" identifier code can be given a higher ranking, while messages marked with a "not urgent--at your convenience" identifier code can be given a lower ranking; [0078], a sender who is located at a shopping mall, and wishes to send a message containing the words "sale" or "price", may have a higher priority since the message may be one requesting permission to purchase an item; [0084], message keyword; [0086], a user may identify a particular Internet site (e.g., a school announcement web site for a family's child), and may request that the server automatically scan the website and generate a notification when a new announcement is posted on the site; the user can specify certain keywords in the announcements, and can assign different priorities to them; announcements with terms like "weather", "canceled", "delay", or "closed" may be given a higher priority than announcements with terms like "fund raiser" or "yearbook")
However, Park in view of Xuan fails to expressly using natural language processing.  In the same field of endeavor, DeLuca teaches:
using natural language processing (DeLuca Figs. 1-15; [0026], the notification source 110a, 110b . . . 110c may be one or more server servicing an application downloaded on the user device; [0027], embodiments of social media platform 111 may be one or more websites; [0028], the alert modification application 130 may be a software application running on one or more back end servers; [0029], the alert modification application 130 of the computing system 120 may include a receiving module 131, a content identification module 132, an analytics module 133, and an alerting module 134; [0030], embodiments of the receiving module 131 may include one or more components of hardware and/or software program code for receiving a notification message from a notification source, such as notification sources 110a, 1 110b; [0050-0051], begin at step 401, wherein the notification message is received a notification source 110a, 110b . . . 110n; step 402 analyzes the body or content payload of the notification message to determine a content of the notification message; step 403 checks a social media platform 111 for user activity, for example a recent activity; step 404 determines whether the notification message is relevant to the social media activity; if yes, step 406 modifies the alert preference from the default alert preference to a modified alert preference; [0031], the content of the notification message may be analyzed by a text analysis system that may parse, identify, scan, detect, analyze etc. words using, for example, a natural language processing technique, natural language classification, pre-trained language model, etc. to analyze the content payload of the notification message; [0032], the analytics module 133 may analyze, parse, scan, review, etc. a user's shared content and the user's activity on a user's social media account(s), as well as a shared content and an activity of the user on social contacts of the user, shared or otherwise available on one or more social media platforms 111; the analytics module 133 may utilize an image or visual recognition engine to inspect, parse, scan, analyze, etc. a photograph, image, video, or other content to determine one or more descriptions or insights that describe or are associated with the photograph, image, video, or other content, and then examine the descriptions/insights with keywords that may be relatable with the content encompassed by the notification message; [0032], the analytics module 133 may use a combination of natural language techniques, cognitive applications/engines, and visual recognition engines to determine a context, content, and relevancy of the shared content available on the one or more social media platforms for comparison with the content of the notification message; [0033], keywords, texts, insights, or other acquired computer readable information associated with the analyzed shared social media content and user social media activity may be compared with keywords, texts, insights, or other computer readable information associated with the content of the notification message; based on the comparison, the analytics module 133 may determine that the content of a particular social media content supplied by the user on the user's social media network may be relevant or otherwise correlate to the content of the received notification message; [0034], the content of the notification message 150 relates to an offer for outdoor apparel being sold at a nearby store; the shared content on the user's social media page 200 includes two photo albums 220, 221 with multiple photographs; the first photo album 220 has a cover photo of a mountain; the analytics module 133 of the computing system 120 may determine (e.g. based on WATSON visual recognition and insights) that the cover photo is of a mountain, and the photographs of the album are mostly of mountains; in the comments, the user has posted text relating to “hiking boots,” “Grand Canyon,” “parka,” “Brand Y,” and “hiking”; these keywords may be associated with a context of outdoor activities, which can correlate to or is relevant to the purchasing outdoor apparel at a discount, which is the content of the notification message 150)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated using natural language processing as suggested in DeLuca into Park in view of Xuan.  Doing so would be desirable because notification messages, such as push notifications can have a dramatic effect on an application's ability to engage users. As user's interests change over time, social media content can be used to help monitor the evolution of user's interest. Further, by knowing that a user is interested in, the alert preferences for alerting the user to the notification message can be modified accordingly (see DeLuca [0019]).  Thus, there is a need for an alert system for alerting a user based on a relevancy to a social media activity of the user and a content of a notification. The alert system described herein may analyze push notifications and provide the user with a proper alert according to a relevancy to the user's shared social content (see DeLuca [0020]).  Furthermore, the alert modification system 100 improves computer technology by saving computing power resources. Issuing an alert to the user uses power and other computing resources of a mobile device. Additional power is also used if the user activates the device from a rest state with the screen turned off to an active state to check the alert. The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer technology. By reducing the number of alerts presented to the user using a specific set of rules, there is a savings in the computing resources used.  There is an improvement to the computing device/systems overall, because the alert system 100 may be directed to an improvement to computer technology, including software that improves the capability of a computing device (see DeLuca [0048]).  

Regarding claim 35, claim 35 contains substantially similar limitations to those found in claim 27.  Consequently, claim 35 is rejected for the same reasons.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 20, 24-25, 27-28, 32-33, and 35-36.  
Regarding independent claim 20, the Applicant alleges that Park as described in the previous Office action, does not explicitly teach determining, by the server, a respective rank of each notification of a subset of notifications, the subset of notifications including two or more of: the first set of notifications, the second set of notifications, or the third set of notifications, the respective rank based on a relevancy metric computed using the object information, the object information including: whether an object corresponding to a notification of the subset of notifications is created, edited, managed, watched, or followed by a user; and whether the object corresponding to the notification is associated with a team or an organization to which the user belongs; causing, by the server, display of an event feed on a client device; the ordered list of feed items including at least two of: a first feed item based on a first notification from the first application; a second feed item based on a second notification from the second application; or a third feed item based on a third notification from the third application, as has been amended to the claim.  Examiner has therefore rejected independent claim 20 under 35 U.S.C § 103 as unpatentable over Park in view of Xuan.
Specifically applicant alleges Park does not describe “determining a respective rank of each notification of a subset of notifications” which includes “two or more of: the first set of notifications, the second set of notifications, or the third set of notifications.”  In contrast, Park is directed to a technique of ranking notifications from the same application and does not disclose a scheme in which a relevancy metric is computed based on notifications received from multiple different applications is used to rank a cross-platform or multi-application feed (see remarks p. 10).  Park further describes that notification processing at 302 may include “various steps depending on the service,” and determining rules for processing of the notification. (/d.) The rules for processing of the notification are application specific, and includes determining a priority of a notification based on the rules specified by the application (see remarks p. 11).  A priority of each notification in Park is set by the particular application (or application server) sending the notification to the life management server, which determined whether to display or not display the notification on the client device (see remarks p. 11).  Furthermore, Park displays notifications from each separate application in to their separate inboxes. Thus, Park does not disclose or suggest the creation of an ordered list of feed items that represent a cross-platform or multi-application notification feed (see remarks p. 12).  Examiner respectfully disagrees.
As discussed in the rejection above, Park is considered to teach receiving, at a server, a first set of notifications from a first application, a second set of notifications from a second application different from the first application, and a third set of notifications from a third application different from the first and second applications (Park Figs. 1-12; [0035], [0066], [0057], [0073], [0075]), obtaining, by the server, object information for each notification of the first set of notifications, the second set of notifications, and the third set of notifications (Park Figs. 1-12; [0035-0038]), determining, by the server, a respective rank of each notification of a subset of notifications, the subset of notifications including two or more of: the first set of notifications, the second set of notifications, or the third set of notifications, the respective rank based on a relevancy metric computed using the object information (Park Figs. 1-12; [0004], [0038], [0070-0075], [0079], [0086), the object information including: whether a respective object corresponding to a respective notification of the subset of notifications is created, edited, managed, watched, or followed by a user; and whether the respective object corresponding to the respective notification is associated with a group to which the user belongs (Park Figs. 1-12; [0036], [0073-0075], [0079], [0086]), generating, by the server, a plurality of feed items, each feed item of the plurality of feed items corresponding to a respective notification of the subset of notifications, each feed item including at least a portion of the object information for each respective notification; and causing, by the server, display of an event feed on a client device, the event feed including an ordered list of feed items selected from the plurality of feed items and having an order that corresponds with the respective rank of each respective notification, the ordered list of feed items including at least two of: a first feed item based on a first notification from the first application; a second feed item based on a second notification from the second application; or a third feed item based on a third notification from the third application (Park Figs. 1-12; abs., [0035], [0066], [0070-0072], [0075], [0079-0083]).  Xuan clarifies the respective object corresponding to the respective notification is associated with a team or an organization to which the user belongs (Xuan Figs. 1-4; [0028], [0055], [0088], [0090], [0095-0096], [0101]). Thus, Park in view of Xuan is considered to teach claim 20.
Specifically, Park discloses system and methods for enhancing user productivity by integrating multiple services and providing a centralized output to a user.  A message notification server may receive various notifications, and may dynamically prioritize them for a ranked order presentation to users (abs.).  Park discloses “notifications from the various services can be prioritized based on a variety of factors” and “the prioritization can result in a ranked presentation of notifications to users” (Park [0004]).  Park discloses a plurality of different applications that can provide notifications (such as email, voicemail, weather, security system; see Figs. 6, 11, [0036], [0066], [0073], [0075]).  Park discloses the server storing in memory, for each registered application, a set of rules governing how notifications from and to the application's server are to be handled.  The rules for two different application services can use entirely different types of criteria ([0036]).  Park further discloses the system provides for delivering or presenting notifications to the user on a prioritized basis.  A dynamic ranking system may be used to prioritize one notification over another, allowing the system to present to the user the notification having a higher rank value ([0070]).  Park discloses a notification prioritization scheme (e.g., a database identifying prioritization and delivery parameters) may be defined to establish how notifications will be prioritized, and how prioritization will affect the delivery of a notification.  The scheme may identify different regions on a display screen, and may indicate that notifications are to appear across the top of the screen in predefined locations, and that they be arranged in order of descending priority from left to right ([0071]).  Extremely high priority messages may initially be displayed in the left-most region on the display ([0072])  The prioritization scheme may also indicate how notifications are to be prioritized or classified. The prioritization classification information can use a variety of factors to arrive at a priority ranking for a given notification ([0073]).  The various factors above can be weighted and combined in any desired fashion to arrive at a ranking order of pending incoming notifications ([0079]).  Park discloses the server 107 may receive notifications from various other services in the user's life, and can organize them for presentation to the user via an Internet web page showing a notification inbox, such as an electronic email inbox ([0035]).  FIG. 6 illustrates information that may be presented to a user in an inbox of the interface ([0066]).
Park further discloses a method for updating a notification display (Fig. 5).  Park specifically discloses that “the server may initially identify all notifications that have been received” ([0081]), where notifications are received from a plurality of applications (Figs. 6, 11, [0036], [0066], [0073], [0075]).  The server deletes expired notifications and processes the remaining notifications to re-evaluate their rankings ([0081-0082]).  The re-ranked notifications are then displayed based on priority ([0083]).  Thus Park is considered to teach “determining a respective rank of each notification of a subset of notifications” which includes “two or more of: the first set of notifications, the second set of notifications, or the third set of notifications” and generating, by the server, a plurality of feed items, each feed item of the plurality of feed items corresponding to a respective notification of the subset of notifications, each feed item including at least a portion of the object information for each respective notification; and causing, by the server, display of an event feed on a client device, the event feed including an ordered list of feed items selected from the plurality of feed items and having an order that corresponds with the respective rank of each respective notification, the ordered list of feed items including at least two of: a first feed item based on a first notification from the first application; a second feed item based on a second notification from the second application; or a third feed item based on a third notification from the third application.
Park does not discuss “ranking notifications from the same application” (see remarks p. 10).  While the claims do not recite “a cross-platform or multi-application feed” (see remarks p. 10), Park specifically discloses integrating multiple services by using a message notification server to receive various notifications, and dynamically prioritizing them for a ranked order presentation to user (abs.). The notifications from the various services can be prioritized based on a variety of factors ([0004]).  In regards to applicant’s remarks that Park discloses that applications can define rules for how notifications can be handled (see remarks p. 11), Park further discloses that the server stores in memory, for each registered application, a set of rules governing how notifications from and to the application's server are to be handled, such as establishing a higher default priority for a first application, or prioritizing alerts for a second application bases on various criteria ([0036]).  As described, these rules are used by the server to assist in establishing priorities for messages received from the different applications.  Park further discloses a dynamic ranking system may be used to prioritize one notification over another, allowing the system to present to the user the notification having a higher rank value ([0070]).  Park discloses a notification prioritization scheme (e.g., a database identifying prioritization and delivery parameters) may be defined to establish how notifications will be prioritized, and how prioritization will affect the delivery of a notification.  The scheme may identify different regions on a display screen, and may indicate that notifications are to appear across the top of the screen in predefined locations, and that they be arranged in order of descending priority from left to right ([0071]).  In response to applicant’s remarks that Park discloses displaying an inbox, comprising application inboxes (see remarks p. 12), as discussed above, Park discloses that the notifications can be arranged in order of descending priority ([0071]).  Park discloses the various factors above can be weighted and combined in any desired fashion to arrive at a ranking order of pending incoming notifications ([0079]).  There is no disclosure of ranking notifications only within a given application, or displaying multiple individual ranked lists for multiple individual applications.  As discussed above, Park only discloses a single ranked order for all notifications from all applications (see abs., [0004], [0070-0071], [0079-0083]).  Park further discloses the object information including: whether a respective object corresponding to a respective notification of the subset of notifications is created, edited, managed, watched, or followed by a user; and whether the respective object corresponding to the respective notification is associated with a group to which the user belongs (Park Figs. 1-12; [0036], [0073-0075], [0079], [0086]).  Xuan clarifies the respective object corresponding to the respective notification is associated with a team or an organization to which the user belongs (Xuan Figs. 1-4; [0028], [0055], [0088], [0090], [0095-0096], [0101]). Thus, Park in view of Xuan is considered to teach claim 20.
Similar arguments have been presented for claims 28 and 36 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 21-27, 29-35, and 27-39 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 20, 28, and 36.  However, as discussed above, Park in view of Xuan is considered to teach claims 20, 28, and 36, and consequently, claims 21-27, 29-35, and 27-39 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Embiricos (US 20180189343 A1) see Figs. 1-9 and [0020-0022], [0108-0119].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143